Not for Publication in West’s Federal Reporter

           United States Court of Appeals
                        For the First Circuit
                             ___________________

No. 08-1214

                       LUZ VILLANUEVA-BATISTA,

                         Plaintiff, Appellant,

                                      v.

  DORAL FINANCIAL CORPORATION; FEDERAL INSURANCE COMPANY,

                        Defendants, Appellees.
                           ___________________

              APPEAL FROM THE UNITED STATES DISTRICT
               COURT FOR THE DISTRICT OF PUERTO RICO

          [Hon. José Antonio Fusté, U.S. District Judge]
                         ___________________

                                   Before

          Torruella, Baldock, * and Howard, Circuit Judges.
                          ___________________

    Arturo Luciano Delgado, on brief for appellant. **
    Pedro Manzano Yates, D i a n a M . E s p í n o s a N ú ñ e z a n d
Fiddler González & Rodríguez, PSC on brief for appellee
Doral Financial Corporation.



                            December 23, 2009




     *
          Of the Tenth Circuit, sitting by designation.
     **
       Attorney Delgado failed to appear at oral argument,
so this case was submitted on the briefs.    He explains in
his show cause letter that he was medically unable to attend
oral argument.
       BALDOCK,       Circuit     Judge.            Plaintiff       Luz       Villanueva

Batista appeals from the district court’s grant of summary

judgment       for    Defendants        Doral       Financial      Corporation          and

Federal    Ins.      Co.   on    her    claims       for   unjust       dismissal       and

retaliatory termination under 29 L.P.R.A. § 185a (Law No.

80) and 29 L.P.R.A § 194a (Law No. 115).                      The district court

exercised       diversity       jurisdiction          pursuant          to    28   U.S.C.

§ 1332.        We have jurisdiction under 28 U.S.C. § 1291 and

affirm.

       We review de novo a district court’s grant of summary

judgment and draw all reasonable inferences in favor of the

nonmoving      party.         Sonoran    Scanners,         Inc.    v.     Perkinelmer,

Inc., 585 F.3d 535, 539-40 (1st Cir. 2009).                            The parties are

familiar with the facts and procedural history of this case,

and we do not repeat them here except where necessary.

       Plaintiff       first     argues       the    district      court       erred     in

concluding she failed to demonstrate Defendant’s reason for

terminating her was a mere pretext.                        Under Law No. 115(c),

once      an         employer          has         provided        a         legitimate,

non-discriminatory            reason         for    firing    an       employee,        the

employee bears the ultimate burden of "demonstrat[ing] that

the    alleged       reason     provided       by    the   employer          was   a   mere

pretext for the discharge."                    29 L.P.R.A. § 194a(c).                   See




                                         - 2 -
Rivera Rodríguez v. Sears Roebuck de Puerto Rico, 432 F.3d

379, 383 n.2 (1st Cir. 2005).

       Plaintiff began working for Defendant on May 6, 1999.

From February 6, 2001 until she was terminated on March 29,

2004, Plaintiff received several reprimands and complaints

about her performance and interaction with other employees.

She also filed complaints of her own concerning the behavior

of other employees.             Plaintiff’s supervisors met with her

numerous times to discuss both Plaintiff’s complaints and

those    filed       against   her,   as   well   as     her   infractions      of

company       rules.       Additionally,       Plaintiff        was     suspended

without pay from August 14 to 20, 2003.                  On August 22, 2003,

she filed a lawsuit against Defendant in Puerto Rico local

court to recover unpaid bonuses and commissions.                       Defendant

received       the    summons    on   August      27,    2003.         Additional

disciplinary problems arose, and Plaintiff’s supervisors met

with    her    again.     Several     written     communications         informed

Plaintiff that she would be terminated if her behavior did

not improve.         Plaintiff began giving deposition testimony in

the    Puerto    Rico    lawsuit      on   January      26,    2004.     Further

problems arose with Plaintiff’s behavior at work.                          Though

her supervisors attempted to meet with her to discuss these

problems, Plaintiff refused to discuss anything.                        On March

29,    2004,    Plaintiff’s      supervisors      notified      her    that   they



                                      - 3 -
were terminating her employment with Defendant because of

her history of violating company regulations and her refusal

to cooperate in an internal investigation.

       We    agree       with     the       district       court       that      Defendant

presented ample evidence to show Plaintiff’s termination was

the    culmination        of    an     unsuccessful        disciplinary           process.

Plaintiff’s only evidence of pretext is an October 20, 2003

email from Human Resources to one of Plaintiff’s supervisors

advising him to “remember that the actions with [Plaintiff]

must    be       reviewed      since    there       is    an    ongoing       complaint.”

Taken       in    the    light       most    favorable         to    Plaintiff,         this

statement         is,    at    best,    ambiguous         in    many    ways:         It    is

unclear whether “complaint” refers to Plaintiff’s lawsuit or

her    internal         complaints;         it    is     unclear     what      “reviewed”

means;       and    it    is     unclear         whether       the   writer       had      any

retaliatory intent or was merely reminding the recipient to

document interactions with Plaintiff.                          Therefore, this email

is insufficient to show that the Defendant’s reasons are a

mere pretext.             See Velez v. Thermo King de Puerto Rico,

Inc., 585 F.3d 441, 452 (1st Cir. 2009) (explaining in an

ADEA case that a plaintiff must “elucidate specific facts”

demonstrating            the    employer’s          justification           is    a     sham

intended to hide an actual unlawful motive).




                                            - 4 -
      Plaintiff’s       second         contention         seems     to    be     that    the

district court erred by concluding her retaliation claim was

based on an internal complaint rather than her deposition

testimony beginning January 26, 2004.                            We do not read the

district    court’s      decision        in    this       manner.         Instead,       the

district    court      first     explained          that       Plaintiff       engaged    in

protected       activity       by      filing       a     lawsuit        and     Defendant

discharged      her,    then        concluded           Defendant        satisfied       its

burden    to    provide      a      legitimate           reason     for        Plaintiff’s

termination.         Plaintiff, however, did not demonstrate that

Defendant’s reason was a mere pretext, so the district court

concluded her retaliation claim failed.                          Next, the district

court reasoned that even if Defendant’s actions amounted to

retaliation against Plaintiff for her November 2002 internal

complaint       about    unpaid         bonuses          and    commissions,         those

actions began before Plaintiff filed her lawsuit or gave her

deposition.      Moreover, Law No. 115 protects only "testimony,

expression      or    information         .     .    .    before     a     legislative,

administrative, or judicial forum," not internal complaints.

29   L.P.R.A    §    194a.       Because       the       district    court        properly

found    that    Plaintiff        failed      to     demonstrate          pretext       and,

additionally,        could       not    base        her    retaliation           claim    on

internal complaints, the court did not err when it granted

summary judgment for Defendant.



                                         - 5 -
    Upon careful consideration of the briefs, the record,

and the applicable law, in light of the applicable standard

of review, we discern no reversible error presented in this

case.   AFFIRMED.




                           - 6 -